Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of August 16, 2017, by and between Western Capital Resources,
Inc., a Delaware corporation (“Company”), and Angel Donchev, a resident of the
District of Columbia (“Employee”), and amends and restates an earlier Employment
Agreement between the parties dated as of February 9, 2015 (the “Original
Agreement”).

 

BACKGROUND

 

A.       The Company desires to employ Employee to assist the Company by
rendering services on the terms and conditions provided in this Agreement, and
Employee desires to render services for the Company as provided herein.

 

B.       The success of the Company depends, to a significant extent, upon the
Company maintaining the secrecy of its proprietary information.

 

C.       While employed by the Company, Employee will be entrusted with certain
of its most sensitive information. Employee recognizes that it is important that
the Company protect its rights with respect to its confidential information. For
the Company’s legitimate protection, Employee is willing to reiterate, as set
forth in the Original Agreement, several promises to the Company that reasonably
restrict Employee’s activities after Employee is no longer employed by the
Company, and Employee acknowledges and agrees that Employee earlier received in
connection with entering into the Original Agreement, and is now receiving by
virtue of his appointment to the office of Chief Financial Officer pursuant to
this Agreement, adequate and valuable consideration for making those promises
and entering into this Agreement.

 

D.       Prior to entering into this Agreement, Employee has had sufficient time
to consider the Company’s offer and its terms, including the restrictive
covenants contained in this Agreement. Employee enters into this Agreement
voluntarily, without coercion or duress. Employee has had the opportunity to
consult with legal counsel of Employee’s choice prior to entering into this
Agreement.

 

NOW, THEREFORE, in consideration of the above premises and the terms and
conditions below, the Company and Employee understand and agree as follows:

 

AGREEMENT

 

1.           Employment.

 

a.       Term. The Company hereby employs Employee, and Employee hereby accepts
such employment, for a term commencing as of August 15, 2017 and continuing
thereafter through the close of business on April 30, 2019, unless sooner
terminated in accordance with the provisions of Section 5 (the “Term”).

 



 

 



 

b.       Position and Duties. Employee shall serve as the Chief Investment
Officer and Chief Financial Officer of the Company, and Employee’s primary
duties and responsibilities in such capacity shall include (i) sourcing deals,
leading due-diligence investigations, performing financial evaluations and
models, integrating acquired businesses, assisting with any required financing,
strategic planning and modeling, assisting in the sale of Company subsidiaries
or parts thereof, provide strategic direction and analysis for the Company and
its subsidiaries as needed and (ii) review the 10K, 10Q filings and various
public disclosures of the Company and ensure they are accurate and filed in a
timely manner, oversee the Company’s finance department, ensure that
consolidated monthly financial statements are accurate and published in a timely
manner, oversee the Company’s outside SOX consultants and the internal audit
work and SOX testing performed by the Company’s controller, perform various
investor relations functions for the Company, manage the Company’s banking
relationship and the required reporting associated with it, and (iii) such other
duties as may be assigned to Employee by the Chief Executive Officer of the
Company or the Board of Directors of the Company (the “Board”). The Company
specifically agrees that Employees duties will not include preparation of
tax-related documentation and filings, and that such documentation and filings
shall be prepared and reviewed by tax experts. Employee will duly, loyally and
diligently perform all the duties, responsibilities and requirements to the
Company in a timely and proficient manner during Employee’s employment. The
Company agrees that all subsidiary CFOs will report to employee when it comes to
public company/SOX related items, or other items required for Employee to
perform his duties. Employee shall be able to work remotely from anywhere, and
shall not be required to relocate for the term of his employment.

 

c.       Permitted Activities. Notwithstanding Employee’s duties and obligations
described herein, the parties wish to make it clear that Employee may: (i) serve
on industry, trade, civic or charitable boards or committees; as well as
continue to serve on the boards of directors of Swift Spinning, Inc. and
AlphaGraphics, Inc.; (ii) engage in charitable activities and community affairs;
and (iii) manage his own personal investments, including but not limited to real
estate, as long as none of the above such activities materially interfere with
the performance of Employee’s duties and responsibilities.

 

2.           Employee’s Compensation and Benefits.

 

a.       Base Salary. Employee will receive a gross annualized base salary of
$300,000, less applicable legally required withholdings and such other
deductions as Employee voluntarily authorizes in writing. The base salary shall
be payable in a manner that is consistent with the Company’s ordinary payroll
practices.

 

b.       Bonus. Employee will be eligible to receive an annual bonus with an
initial target of $135,000 tied to Employee accomplishing annual goals as set by
the Company’s CEO and/or Board.

 

c.       Health Insurance. Employee and his immediate family members will be
entitled to participate in the Company’s health insurance plan that the Company
offers to employees on the terms and conditions governing such plan.

 



2 

 



 

d.       Vacation. Employee is eligible to take up to four weeks of paid
vacation days in each calendar year. Any vacation time not taken by Employee
during the calendar year may not be carried forward into any succeeding calendar
year.

 

e.       Expense Reimbursement. Employer shall promptly reimburse Employee for
reasonable out-of-pocket expenses incurred on behalf of Employer by Employee in
connection with the performance of Employee’s duties hereunder, including but
not limited to monthly cellular phone bills, Internet service provider bills,
printer and office supplies and business travel-related expenses. Employee shall
endeavor to book flights in advance and stay in reasonably priced hotels.

 

f.        Options Vesting Acceleration. In consideration for entering into this
Agreement, the Company shall allow the accelerated vesting of any unvested
options issued to Employee pursuant to the Stock Option Agreement dated February
9, 2015 by and between Employee and the Company (the “Option Agreement”). Upon
the execution of this Agreement, all 65,000 shares subject to the Option
Agreement shall be deemed fully vested and the initial three-year term of
employment under the Original Agreement shall be deemed to have occurred for
purposes of the Option Agreement.

 

3.           Company Property. Employee understands that during Employee’s
employment with the Company, Employee will be provided with, use and/or possess
Company property. Company property includes but is not limited to internal
memoranda, records, forms, computer programs, contacts, phone numbers, customer
lists, customer data or information, and other proprietary information
pertaining to the Company’s business. Upon termination of Employee’s employment
or upon the written request of the Company, Employee shall promptly return all
Company property to the Company in good condition. Employee agrees not to
retain, download, divert or transfer in any manner any files, documents,
information or other data that are the property of the Company. Employee will
not retain any copies or reproductions of records, documents, data or other
tangible items of Company.

 

4.           Nondisclosure of Confidential Information.

 

a.       Definition. For purposes of this Agreement, “Confidential Information”
means any and all sensitive, confidential, proprietary and trade secret
information concerning or relating to the Company, including any information
which derives independent economic value from not being generally known to or
readily ascertainable by proper means by other persons who can obtain economic
value from its disclosure or use. Examples of Confidential Information which are
not to be disclosed or used except as required by Employee’s employment with the
Company or as expressly authorized in writing by the Company include, but are
not limited to, the following: (i) information concerning actual or potential
customers, including their identities, contact information, financial
information concerning their actual or prospective business operations, identity
and quantity of products or services provided by the Company, any unpublished
written materials furnished by or about them to the Company, pricing information
relating to products, services and materials the Company provides to customers,
customer cost information, and other customer information, data, and documents;
(ii) information encompassed in all proposals, marketing and sales plans,
financial information, processes and methods by which products or services are
provided, information relating to the cost and pricing of the Company of labor
and materials provided to customers, and all methods, concepts, know-how or
ideas in or related to the business of the Company; and (iii) information
concerning the Company’s ownership, management, financial condition, financial
operations, business activities or practices, sales activities, marketing
activities or plans, research and development, pricing practices, legal matters,
and strategic business plans including acquisitions. Failure to mark any of the
Confidential Information as confidential will not affects its status as
Confidential Information.

 



3 

 



 

b.       Confidential Information. Employee shall keep confidential and not
disclose to anyone or use, either during or after Employee’s employment with the
Company, any Confidential Information of the Company except as required by
Employee’s employment with the Company or as expressly authorized in writing by
the Company. The contractual obligations contained herein shall be in addition
to any and all obligations of confidentiality imposed by law. The obligations of
this Section shall continue in full force and effect for three years after the
termination of this Agreement and the termination of Employee’s employment with
the Company, except as otherwise noted in Section 17 below.

 

c.       Exceptions. The foregoing obligations of confidentiality shall not
apply to any information that is generally known outside the Company or readily
ascertainable by proper means (for purposes hereof, “proper means” does not
include obtaining information by means of court order or subpoena or other
judicial or administrative means) or that hereafter becomes generally known
outside of the Company through no fault of Employee or by the Company’s
voluntary disclosure. Confidential Information is not considered to be generally
known or readily ascertainable because such has been disseminated subject to an
obligation to keep such information confidential.

 

d.       Ownership and Use of Confidential Information. Employee acknowledges
that the Company shall at all times be and remain the owner of all Confidential
Information disclosed to and acquired by Employee during Employee’s employment
with the Company. Employee acknowledges that Employee may use Confidential
Information only for the limited purposes for which it was disclosed under this
Agreement and Employee’s employment with the Company. Employee shall use
Employee’s best efforts to preserve the confidentiality of such Confidential
Information. Employee agrees not to remove from the premises of the Company or
the sites at which Employee works, except as an employee of the Company in
pursuit of the business of the Company or except as specifically permitted in
writing by the Company, any document or object containing or reflecting
Confidential Information. Employee recognizes that all such documents and
objects are the sole and exclusive property of the Company and Employee shall
safeguard such information and property against disclosure, theft or damage.

 

e.       Return of Confidential Information. Upon termination of employment or
at such earlier time as the Company may request in writing, Employee shall
immediately return to the Company all Confidential Information and shall not
retain copies of such Confidential Information.

 



4 

 



 

5.           Termination. Employee’s employment will terminate prior to the end
of the Term in any of the following circumstances:

 

a.       Resignation. Employee may terminate Employee’s employment upon at least
30 days’ advance written notice for any reason. In the Company’s sole
discretion, the Company may relieve Employee of Employee’s duties and
responsibilities any time during the notice period while continuing to provide
Employee with Employee’s pay and benefits through the last day of the notice
period.

 

b.       Death. Employee’s employment will automatically terminate upon
Employee’s death.

 

c.       Disability. The Company may terminate Employee’s employment due to
disability, meaning that Employee has a physical or mental impairment that
substantially limits one or more major life activities and is such that
Employee, even with reasonable accommodations, cannot perform the essential
functions of Employee’s position.

 

d.       Without Cause. The Company may terminate Employee’s employment without
“Cause,” defined below, upon at least 30 days’ advance written notice.

 

e.       Cause. The Company may terminate Employee’s employment immediately for
“Cause” at any time during the Term. For purposes of this Agreement, the term
“Cause” shall mean any of the following:

 

1)Employee’s theft, dishonesty or fraud which has, or could reasonably be
expected to have, an adverse effect on the Company, its business, or interests
as determined in the Company’s sole discretion;

 

2)Employee embezzles or misappropriates assets of the Company;

 

3)Employee fails to follow the reasonable and lawful instructions of the Chief
Executive Officer of the Company or the Board; provided, however, the Company
will not have Cause if Employee has cured, to the Company’s satisfaction, such
failure(s) within 30 days after Employee shall have received written notice from
the Company of the particulars of such failure(s);

 

4)The Company has a reasonable belief Employee engaged in some form of conduct
prohibited by Company policy or the law;

 

5)Employee fails to devote the working time, attention, skill and efforts to the
business of the Company as required by Section 1 of this Agreement in a manner
acceptable to the Company; provided, however, the Company will not have Cause if
Employee has cured, to the Company’s satisfaction, such failure within 30 days
after Employee shall have received written notice from the Company of the
particulars of such failure;

 



5 

 



 

6)Employee breaches a fiduciary duty or responsibility to the Company after 30
days’ advance written notice; provided, however, the Company will not have Cause
if Employee has cured, to the Company’s satisfaction, such breach within 30 days
after Employee shall have received written notice from the Company of the
particulars of such breach; or

 

7)The serious misconduct or gross negligence of Employee that results or could
reasonably be expected to result in damage to the Company, its business, or
interests.

 

6.           Payments Upon Termination. Following any termination of Employee’s
employment under this Agreement, all compensation and benefits provided to
Employee under this Agreement shall cease to accrue as of the date of such
termination, with Employee entitled to all base salary and benefits hereunder
accrued through the effective date of termination, except as set forth in the
paragraphs below.

 

f.        In the case of a termination arising under Section 5(b) from
Employee’s death or under Section 5(c) from Employee’s incapacity or disability,
the Company shall, for a period of one month following death, incapacity or
disability, pay to Employee’s representative or estate an amount equal to
Employee’s regular monthly installment of base salary and continue the benefit
programs in which Employee was participating at the time of death, incapacity or
disability, including paying all premiums for coverage for dependent family
members.

 

g.       In the case of a termination arising under Section 5(d) from the
Company’s termination of Employee without Cause, then, subject in all cases to
Employee’s execution and delivery to the Company of a release and waiver of
claims in customary and negotiated form reasonably acceptable to the Company,
the Company shall: (i) pay Employee severance pay in the form of continuation of
Employee’s then-current base salary, less standard deductions and withholdings,
for a period of 12 months from the effective date of Employee’s termination of
employment with Company, with such payments to be made at the same time as the
base salary otherwise would have been payable had Employee not been terminated;
and (ii) if Employee elects continued coverage under COBRA, reimburse him for
his health insurance premiums (for both himself and his family) for a period of
12 months from the effective date of Employee’s termination of employment with
Company, but only if and to the extent that the Company was paying such premiums
at the time of termination.

 

h.       In the case of a termination arising under Section 5(e) from the
Company’s termination with Cause or under Section 5(a) from the resignation of
the Employee, then (i) no severance or continued benefits shall be due to
Employee and (ii), if there are any damages to the Company arising by virtue of
the events, actions or omissions constituting Cause, then the Company shall be
entitled to offset the amount of any such damages against any amounts owed to
Employee under this Section.

 



6 

 



 

7.          Indemnity. The Company will indemnify, defend and hold harmless the
Employee, to the maximum extent permitted by applicable law, against all costs,
charges and expenses incurred or sustained by Employee in connection with any
action, suit or proceeding (including reasonable attorneys’ fees) to which
Employee may be made a party by reason of Employee’s employment with Company or
of any subsidiary or affiliate of the Company (other than with respect to a
claim brought against Employee by the Company itself). Employee shall also be
covered under a directors and officers liability insurance policy paid for by
the Company to the extent that the Company maintains such a liability insurance
policy now or in the future. In addition, the Company shall provide Side A
coverage to Employee with a limit of no less than $2 million.

 

8.          Notices. All notices or other communications hereunder will be in
writing and will be deemed given on (i) the day given in person, (ii) the next
business day if sent by nationally recognized overnight delivery service to the
party at the address set forth below or to such other addresses as will be
specified by notice to the other party hereunder, or (iii) the next business day
if sent by email or facsimile transmission with electronic confirmation
obtained:

 

If to the Company:

 

John Quandahl

Chief Executive Officer

Western Capital Resources, Inc.

11550 I Street, Suite 150

Omaha, NE 68137

Telephone Number: (402) 551-8888

Fax Number: (402) 733-8545

Email: johnq@wcrimail.com

 

If to Employee:

 

Angel Donchev

2410 17th Street NW, Apartment 308

Washington, D.C. 20009

Telephone Number: (202) 531-2021

Email: angel@donchev.com

 

9.        Reasonableness of Restrictions. Employee agrees that the restrictions
set forth in this Agreement are reasonable and do not unduly restrict Employee’s
post-employment activities.

 

10.      Employee’s Representations. Employee hereby represents and certifies
that Employee is not subject to any other agreement or restrictive covenant that
Employee violates by entering into employment with the Company. Further,
Employee represents that no conflict of interest or breach of Employee’s
fiduciary duties will result by entering into employment with and performing
duties for the Company. Employee further agrees and certifies that Employee will
not use or disclose to the Company any confidential, proprietary or trade secret
information belonging to another individual or entity which may not properly be
used or disclosed by Employee to the Company. Notwithstanding the above, the
Company acknowledges that Employee was previously an employee of Blackstreet
Capital Management, LLC (“BCM”) and is party to various agreements with BCM and
its affiliates. Employee’s employment with BCM terminated on February 8, 2015,
but notwithstanding that termination any then-existing agreements related to
investments and carried interest in BCM, its affiliated funds, their general
partners, and/or operating companies remained, and shall be permitted to remain,
in place. The Company also acknowledges that Employee is a shareholder of Ladary
LLC, an entity which currently leases two properties to the Company or its
subsidiaries.

 



7 

 



 

11.      Remedies. The Company and Employee agree and acknowledge that a
violation of this Agreement will cause irreparable harm and damage to the
Company which may not be compensated by the receipt of money damages. Thus, in
addition to any other relief afforded by law, including damages sustained by a
breach of this Agreement and without any necessity of proof of actual damage,
the Company will have the right to enforce this Agreement by specific remedies,
which will include, among other things, temporary and permanent injunctions to
stop the breach, threatened breach, or anticipated breach of this Agreement, it
being the understanding of the parties that both damages and injunctions will be
proper modes of relief and are not to be considered as alternative remedies.
With regard to any proceeding filed or brought by any of the parties against
another party, the “prevailing party,” as defined below, shall be entitled to
recover all of its reasonable costs and expenses incurred in connection with
such dispute, including expenses, court costs, witness fees and legal and
accounting fees. The term “prevailing party” means that party whose position is
substantially upheld in a final and non-appealable judgment rendered in such
proceeding.

 

12.      Entire Agreement. This is the entire agreement between the parties with
respect to the matters addressed herein, and supersedes and replaces the
Original Agreement (except as noted in the final sentence of this Section).
There are no other agreements, written or verbal, between the parties concerning
these matters, except the Option Agreement which shall remain in place and the
provisions in item 2(f) of this Agreement shall override any conflicting
provisions in the Option Agreement.

 

13.      Amendments. This Agreement may be amended or supplemented only in
writing and signed by both the Employee and by a duly authorized representative
of the Company.

 

14.      Governing Law and Venue. The validity, enforceability, construction and
interpretation of this Agreement shall be governed by the laws of the State of
Nebraska without regard to its conflicts-of-law principles. Any dispute arising
out of or related to this Agreement, or any breach or alleged breach hereof,
shall be exclusively decided by a state or federal court in the State of
Nebraska. Employee irrevocably waives Employee’s right, if any, to have any
disputes between Employee and the Company arising out of or related to this
Agreement decided in any jurisdiction or venue other than a court in the State
of Nebraska, Douglas County. Employee hereby (a) waives any objection that
Employee might have now or hereafter to the foregoing jurisdiction and venue of
any such litigation, action or proceeding, (b) irrevocably submits to the
exclusive jurisdiction of any such court set forth above in any such litigation,
action or proceeding, and (c) waives any claim or defense of inconvenient forum.

 



8 

 



 

15.      Blue Pencil Doctrine. In the event that any one or more of the
provisions of this Agreement or any application thereof, shall be found to be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions and any application thereof, shall
not in any way be affected or impaired thereby. To the extent any provision of
this Agreement is judicially determined to be unenforceable, a court of
competent jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement shall, where possible, be interpreted so as to
sustain their legality and enforceability.

 

16.      Successors and Assigns. The Company may assign this Agreement to, and
this Agreement will bind and inure to the benefit of, any parent, subsidiary,
affiliate or successor of the Company. Employee will execute any agreement
necessary or appropriate for this Agreement to be assigned to the assignee. This
Agreement will not be assignable by Employee.

 

17.      Survival of Provisions. The provisions of this Agreement relating to
Employee’s confidentiality obligations, set forth in Sections 4 and 11, will
survive the termination of this Agreement and/or Employee’s employment with the
Company and will remain in full force and effect for three years thereafter;
provided, however, that the obligations of Employee with respect to any trade
secrets shall survive any termination of this Agreement and apply thereafter
until such trade secrets shall no longer constitute “trade secrets” under
applicable law.

 

18.      Counterparts; Delivery. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof will be deemed to be an original
instrument, and all such counterparts together will constitute but one
agreement. Valid and binding signatures to this Agreement may be delivered by
electronic transmission, such as facsimile and .PDF.

 

19.      No Waiver. No term or condition of this Agreement will be deemed to
have been waived nor shall there be any estoppel to enforce any provision
hereof, except by a written instrument executed by the party charged with waiver
or estoppel. A party’s delay, waiver or failure to enforce any of the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of its rights hereunder with respect to other violations of this or any
other agreement.

 

19.      Definition. For purposes of Section 3 and 4 of this Agreement, the
capitalized term “Company” shall include Western Capital Resources, Inc.
together with all of its current and future direct and indirect subsidiary
entities.

  

* * * * * * *

 

9 

 

 



IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement on the date first stated above.

 



ANGEL DONCHEV WESTERN CAPITAL RESOURCES, INC.        /s/ Angel Donchev   By: /s/
John Quandahl     John Quandahl     Chief Executive Officer

 



10 

